Citation Nr: 1126084	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremeties, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.   The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from peripheral neuropathy of the lower extremities.  He contends that this condition is either due to exposure to herbicides during service in the Republic of Vietnam or secondary to diabetes mellitus, type II.  As the Veteran is not currently service connected for diabetes mellitus, type II, but expressed a desire to reopen his previously denied claim at his March 2011 hearing, that theory of entitlement is inextricably intertwined with the unadjudicated petition to reopen the Veteran's previously denied claim.  As such, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities will be deferred pending further appropriate action with regard to the Veteran's petition to reopen his previously denied claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

As the Veteran claims that his peripheral neuropathy is secondary to diabetes mellitus, he should be provided notice of the information and evidence necessary to substantiate his claim for service connection on a secondary basis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Furthermore, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, the Veteran should be afforded an appropriate VA examination in order to obtain a medical opinion as to whether his peripheral neuropathy of the lower extremities is related to his active service.  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for neuropathy of the lower extremities, dated since October 2006.  The Veteran's treatment records from Dr. Bridglal Ramkissoon should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus (see 38 C.F.R. § 3.310); (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  After complying with the duties to notify and assist, issue a rating decision adjudicating the Veteran's petition to reopen his claim for service connection for diabetes mellitus.  

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records for peripheral neuropathy from Dr. Bridglal Ramkissoon.

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records for peripheral neuropathy from the Bay Pines VA treatment facility, dated since October 2006

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his currently diagnosed peripheral neuropathy of the lower extremities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy of the lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides.  

The examiner should state also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was either (a) caused by, or (b) aggravated by diabetes mellitus, type II.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claim for service connection for peripheral neuropathy of the lower extremities.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


